Citation Nr: 0809071	
Decision Date: 03/18/08    Archive Date: 04/03/08

DOCKET NO.  06-07 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of 
fracture, right 4th metacarpal, with post-traumatic 
degenerative joint disease, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an effective date prior to December 17, 
2004, for the award of a 10 percent evaluation for residuals 
of fracture, right 4th metacarpal, with post-traumatic 
degenerative joint disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran and interpreter


ATTORNEY FOR THE BOARD

A. Willett, Associate Counsel


INTRODUCTION

The veteran had active service from August 1955 through July 
1957, with additional National Guard service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran is service connected for residuals of fracture, 
right 4th metacarpal, with post-traumatic degenerative joint 
disease.  He is presently rated as ten percent disabled with 
an effective date of December 17, 2004.  He contends that he 
is entitled to both a higher rating and an earlier effective 
date.  A review of the record reveals that this claims folder 
is not complete. Thus, additional development is needed.

In August 2007, the veteran was afforded a Board 
videoconference hearing before the undersigned.  At that 
time, he reported that he was treated for his service-
connected disability within the year prior to filing his 
claim at a private medical clinic in Mayaguez, and at the San 
Juan VA Medical Center.  See hearing transcript at pages 12 
and 17.  He also reported treatment of his hand with a Dr. 
Cane and a Dr. Crokovolso at the Susony Clinic.  Id. at pages 
18-19.  The claims folder, however, is entirely devoid of 
evidence of medical treatment at any time in 2003 or 2004.

Under 38 C.F.R. § 3.159(c), VA has a duty to assist the 
veteran in obtaining relevant treatment records from both VA 
and private healthcare providers.  In this case, there is no 
evidence that any attempts were made to collect the medical 
evidence referred to at the Board hearing.  Because these 
records potentially lend support to both the claims for an 
increased rating and for an earlier effective date, this 
matter must be remanded so that VA's duty to assist can be 
met.

Accordingly, the case is REMANDED for the following action:

1.  Ensure that VA's duty to assist under 
38 C.F.R. § 3.159(c)(1) is met by 
obtaining fully executed authorizations to 
obtain records from the veteran for all 
private physicians that treated his 
service-connected disability within the 
year prior to his December 2004 claim.  
Obtain all available records from these 
physicians and associate them with the 
claims folder, including records for the 
private clinic at Mayaguez, and records 
from Doctors Cane and Crokovolso at the 
Susony Clinic.  If the records are not 
available, fully document all attempts as 
well as any reasoning for a determination 
that further attempts would be futile.

2.  Ensure that VA's duty to assist under 
38 C.F.R. § 3.159(c)(2) is met by 
obtaining all records of VA treatment of 
the veteran's service-connected disability 
within the year prior to his December 2004 
claim.

3.  Readjudicate the veteran's claims. If 
the benefits sought on appeal remain 
denied, the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
and given a reasonable opportunity to 
respond.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



